 



EXHIBIT 10.12
Execution Version
GREENHUNTER ENERGY, INC.
relating to
THE INCREASE OF REGISTERED CAPITAL IN GUANGDONG
MINGYANG WIND POWER TECHNOLOGY CO., LTD.
AND EQUITY TRANSFER
SUBSCRIPTION AND EQUITY TRANSFER AGREEMENT
Date: November 28, 2007

 



--------------------------------------------------------------------------------



 



SUBSCRIPTION AND EQUITY TRANSFER AGREEMENT
THIS SUBSCRIPTION AND EQUITY TRANSFER AGREEMENT (this “Agreement”) is entered
into on November 28, 2007 by and among the following parties (each a “Party,”
together the “Parties”):

(1)   GREENHUNTER ENERGY, INC.(“Party A”), a company duly established and
validly existing under the laws of Delaware. Its registered address is 3129 Bass
Pro Drive, Grapevine, TX 76051 and authorized representative is Gary Evens, the
Chairman and Chief Executive Officer of Party A;   (2)   GUANGDONG MINGYANG WIND
POWER TECHNOLOGY CO., LTD. (the “Company”), a limited liability company duly
established and validly existing under the laws of the PRC, with the registered
address at Daling District of National Hi-Tech Industrial, Zhongshan, Guangdong.
Its registration no. is 442000000001340, and its legal representative is Zhang
Chuanwei (the “Company Controller”);   (3)   ZHONGSHAN MINGYANG ELECTRICAL
APPLIANCES CO., LTD. (“Corporate Shareholder A”), a limited liability company
duly established and validly existing under the laws of the PRC (Sino-foreign
contractual joint venture) with the registered address at Daling District of
National Hi-Tech Industrial, Zhongshan, Guangdong. Its registered number is
442000400000499, and the legal representative is Zhang Chuanwei;

 



--------------------------------------------------------------------------------



 



(4)   KEYCORP LIMITED( “Corporate Shareholder B”), a limited liability company
duly established and validly existing under the laws of the Hong Kong with the
registered address at 41st Floor, Bank of China Tower,1 Garden Road, Central,
Hong Kong. Its registered number is 38160060-000-05-07-9 and its authorized
representative is its Chief Executive Officer Niccolo Magnoni, an Italian
citizen;   (5)   FIRST BASE INVESTMENTS LIMITED (“Corporate Shareholder C”),
together with Corporate Shareholder A and Corporate Shareholder B, the
“Corporate Shareholders” ,a company duly established and validly existing under
the laws of Hong Kong, with the registered address at: Unit C 9/F, Regency
Centre Phase 2, 41-43 Wong Chuk Hang RD, HK. Its registration number is
38405945-000-08-07-6 and its authorized representative is Sheldon Liu, Chief
Executive Officer of Corporate Shareholder C;

WHEREAS

A.   The Company’s registered capital is RMB 245,000,000. Corporate Shareholder
A, Corporate Shareholder B and Corporate Shareholder C are the Company’s
existing shareholders and holds 48.96%, 17.18% and 33.87% of the Company’s
equity interest (the “Equity Interest”), respectively.

3



--------------------------------------------------------------------------------



 



B.   Party A desires to invest in the Company in an amount in USD equal to
RMB75,000,000 (the “Investment Amount”) as the Company’s registered capital
increment, and the Company desires to accept such investment (the “Investment”).
After the above registered capital increment, the Company’s total registered
capital shall be raised to RMB 320,000,000.       After the Investment, Party A
desires to sell the Equity Interest representing 8.39% (equal to register
capital in the amount of RMB 26,844,100), 2.94% (equal to register capital in
the amount of RMB 9,418,982) and 5.80% (equal to register capital in the amount
of RMB 18,568,851) of the Company’s total registered capital to Corporate
Shareholder A, Corporate Shareholder B and Corporate Shareholder C at the price
of RMB 3, RMB 1 and RMB 2, respectively (the “Equity Transfer”).   C.   The
Parties desire to enter into this Agreement to specify the terms and conditions
governing the Investment and the Equity Transfer from Party A to other
shareholders.

NOW, THEREFORE, the Parties agree as follows:
     1 INTERPRETATION
     1.1 Definitions:
For all purposes of this Agreement, except as otherwise expressly provided or
unless the context otherwise requires, the following terms shall have the
meanings set forth below:

4



--------------------------------------------------------------------------------



 



“Amended Articles of Association” means the amended and restated articles of
association of the Company in the agreed form to be entered into between Party A
and the Corporate Shareholders;
“Auditor” means an independent certified public accounting firm duly appointed
by the board of directors of the Company to serve as the Company’s auditor which
shall be one of the “Big-4” international accounting firms;
“Applicable Laws” means with respect to any person, any laws, rules,
regulations, guidelines, directives, treaties, judgments, determination, orders
or notices of any Government Authority or stock exchange that is applicable to
such person;
“Applicable Documents” shall have the meaning ascribed to it in Schedule 1
hereof;
“Approval Authorities” means any relevant Government Authorities (as applicable)
which are required to approve the increase of the Company’s registered capital
and the Submission Documents; or any of their relevant local counterparts to the
extent authorized by Applicable Laws to give such approval;
“Authorized Signatory” shall have the meaning ascribed to it in Section 3.3;
“Business Day” means a day other than a Saturday or Sunday or public holiday in
the PRC;
“Charter Documents” shall have the meaning ascribed to it in Schedule 1;

5



--------------------------------------------------------------------------------



 



“Closing” means the completion of the Investment and increase of the Company’s
registered capital in accordance with this Agreement;
“Closing Condition” means any conditions set out in Section 6.2;
“Closing Date” means the date which is five (5) Business Days after the date (no
later than the Outside Date) on which the last Closing Condition is satisfied or
waived, or such other date as all Parties may agree in writing;
“Closing Outside Date” has the meaning given in Section 6.2;
“Company’s Capital Bank Account” means the capital bank account, which has been
duly approved by competent Government Authorities, under the name of the Company
in the PRC as shall have been notified by the Company to Party A at least three
(3) Business Days before the Closing Date;
“Company’s Controllers” shall have the meaning ascribed to it in the Preamble;
“Company Group” means the Company and its Subsidiaries, collectively;
“Company’s Special Bank Account” means the bank account for the purpose of
raising capital accumulation fund under the name of Company in the PRC which
shall have been notified by the Company to Party A at least three (3) Business
Days before the Closing Date;
“Condition” means any Submission Condition or Closing Condition;

6



--------------------------------------------------------------------------------



 



“Confidential Information” means:
(a) All information which is used in or otherwise relates to the business,
clients, customers or financial or other affairs of the Company and its
Subsidiaries, including without limitation, information relating to:
(i) The Company’s Intellectual Property Rights and know-how (including any
technical or scientific information, formulas, procedures and techniques);
(ii) The sales of the Company’s products or services including, without
limitation, customer names and lists and other details of customers, sales
targets, sales statistics, market share statistics, prices, distributor names
and details, market research reports and surveys, and advertising or other
promotional materials;
(iii) Future projects, business development or planning, commercial
relationships and negotiations; and
(b) All information that relates to the provisions or subject matter of this
Agreement or any document referred to herein or the negotiations relating to
this Agreement
“Corporate Shareholders” shall have the meaning ascribed to it in the preamble
of this Agreement.
“Encumbrance” means a mortgage, pledge, lien, option, restriction, right of
pre-emption,

7



--------------------------------------------------------------------------------



 



third-party right or interest, other encumbrance or security interest of any
kind, or another type of preferential arrangement (including, without
limitation, a title transfer or retention arrangement) having similar effect;
“Environmental Laws” shall have the meaning ascribed to it in Schedule 1;
“Equity Transfer” shall have the meaning ascribed to it in the preamble;
“Government Authorities” means any national, provincial, municipal or local
government, administrative or regulatory body or department, court, tribunal,
arbitrator or any body that exercises the function of a regulator;
“Indemnified Parties” shall have the meaning ascribed to it in Section 11.1;
“Intellectual Property” means all industrial and intellectual property rights
(whether registered or not, including pending applications for registration of
such rights and the right to apply for registration or extension of such rights)
including, without limitation, patents, design patents, designs, copyright
(including moral rights and neighboring rights), database rights, rights in
integrated circuits, trade marks, trading names, logos and other signs used in
trade, internet domain names, rights in know-how and any rights of the same or
similar effect or nature as any of the foregoing anywhere in the world;
“Intellectual Property Rights” means all Intellectual Property legally or
beneficially owned by the Company and all Intellectual Property used or required
to be used in the

8



--------------------------------------------------------------------------------



 



Company’s business or which was created, generated or acquired for use in the
Company’s business;
“Investment” shall have the meaning ascribed to it in the preamble of this
Agreement;
“Investment Amount” shall have the meaning ascribed to it in the preamble of
this Agreement;
“Investment Ratio” means the ratio of the amount of the Company’s registered
capital deemed to be contributed by Party A after the Equity Transfer against
the Investment Amount, which equals to 26.89%;
“IT Hardware” means any and all computer, telecommunications and network
equipment used by the Company;
“IT Software” means any and all computer programs in both source and object code
form used by the Company, including all modules and any relevant manuals or
other documentation;
“IT Systems” means all the IT Hardware and/or IT Software used by the Company;
“Leased Property” means the properties leased by the Company;
“Material Adverse Change” means any event, circumstance, effect or occurrence or
any combination thereof arising or occurring after the date of this Agreement
which is, or is reasonably likely to be, materially adverse to the business,
operations, assets, liabilities (including contingent liabilities), condition
(financial, trading or otherwise), results or prospects of the Company or any of
its Subsidiaries;

9



--------------------------------------------------------------------------------



 



“Material Adverse Effect” means a material adverse effect on:

(a)   the business, operations, property, earnings, assets, liabilities or
condition (financial or otherwise) of the Company taken as a whole;

(b)   the ability of the Company or any shareholder to perform its material
obligations under the Submission Documents; or

(c)   the validity or enforceability of the Submission Documents or the rights
and remedies of Party A under this Agreement.

“Net Asset Value” means total assets less total liabilities (excluding any
extraordinary or non-recurring items);
“New Business License” shall have the meaning ascribed to it in Section 6.2.3;
“New Ratio” shall have the meaning ascribed to it in Schedule 1 hereof;
“Notice of Acceptance” shall have the meaning ascribed to it in Schedule 1
hereof;
“Offering Amount” shall have the meaning ascribed to it in Schedule 1 hereof;
“Offering Equity” shall have the meaning ascribed to it in Schedule 1 hereof;

10



--------------------------------------------------------------------------------



 



“Offering Notice” shall have the meaning ascribed to it in Schedule 1 hereof;
“Offering Party” shall have the meaning ascribed to it in Schedule 1 hereof;
“Offering Period” shall have the meaning ascribed to it in Schedule 1 hereof;
“Outside Date” means the Submission Outside Date or the Closing Outside Date, as
the case may be;
“Owned Property” shall have the meaning ascribed to it in Schedule 1 hereof;
“Permit” means:
(a) a permit, license, consent, approval, certificate, qualification or other
authorization; or
(b) a filing, a notification, or registration;
in each case necessary for the effective operation of the Company’s business or
its ownership, possession, occupation or use of an asset;
“PRC” means the People’s Republic of China excluding, for the purposes of this
Agreement, Hong Kong, Macao and Taiwan;
“Proceedings” shall have the meaning ascribed to it in Schedule 1 hereof;

11



--------------------------------------------------------------------------------



 



“Property” means all or part of the Owned Property or Leased Property;
“Real Property” shall have the meaning ascribed to it in Schedule 1 hereof;
“Relevant Claim” shall have the meaning ascribed to it in Section 11.1;
“Renminbi” or “RMB” means the legal currency of the PRC;
“Representing Parties” shall have the meaning ascribed to Section 8.1;
“Refused Equity” shall have the meaning ascribed to it in Schedule 1;
“Submission” means the submission of the Submission Documents to the Approval
Authorities for the approval of the Increase of registered capital and the
Submission Documents;
“Submission Condition” means any condition in Section 6.1;
“Submission Documents” means this Agreement, the JV Contract, the Amended
Articles of Association and other documents required by the Approval
Authorities;
“Submission Outside Date” has the meaning given in Section 6.1;
“Subsequent Sale” shall have the meaning ascribed to it in Schedule 1 hereof;
“Tax” means any form of taxation, levy, duty, charge, contribution, or
withholding of whatever nature (including any related fine, penalty, surcharge
or interest) imposed,

12



--------------------------------------------------------------------------------



 



collected or assessed by, or payable to, any national, provincial, municipal or
local government or other authority, body or official anywhere in the world
exercising a fiscal, revenue, customs or excise function;
“US Dollar”, “US$” or “USD” means the legal currency of the United States of
America;
“Wind Power Properties” shall have the meaning ascribed to it in Schedule 1
hereof;

1.2   References       In this Agreement, any reference to:

  1.2.1   a “subsidiary” means, with respect to a company, any company in which
the first mentioned company directly or indirectly owns more than five percent
(5%) of the voting shares, registered capital or other equity interest in the
other company;     1.2.2   party being liable to another party, or to liability,
includes, but is not limited to, any liability in contract or tort (including
negligence);     1.2.3   a document in the “agreed form” is a reference to a
document in a form approved and for the purposes of identification initialed by
or on behalf of each Party;

13



--------------------------------------------------------------------------------



 



  1.2.4   a statutory provision includes a reference to the statutory provision
as modified from time to time before the date of this Agreement and any
implementing regulations made under the statutory provision (as so modified)
before the date of this Agreement;     1.2.5   a “person” includes a reference
to any individual, company, enterprise or other economic organization,
government authority or agency, or any joint venture, association or
partnership, trade union or employee representative body (whether or not having
separate legal personality) and includes a reference to that person’s successors
and permitted assignees;     1.2.6   a “party” or “parties”, unless the context
otherwise requires, is a reference to a party or parties to this Agreement and
includes a reference to that party’s successors and permitted assignees;    
1.2.7   a Section, paragraph or schedule, unless the context otherwise requires,
is a reference to a Section or paragraph of, or schedule to, this Agreement;    
1.2.8   this Agreement, includes references to this Agreement and Schedule 1
hereof. The schedules and exhibits to this Agreement form part of this
Agreement;     1.2.9   the singular includes the plural and vice versa unless
the context otherwise requires; and

14



--------------------------------------------------------------------------------



 



  1.2.10   time of the day is to Beijing, PRC time.

1.3   Headings       The headings in this Agreement do not affect its
interpretation.   2   Subscription of Increased Capital and Equity Transfer  
2.1   The Parties agree that, subject to other provisions of the Agreement,
Party A shall invest in the Company in an amount in USD equal to RMB75,000,000
as the Company’s registered capital increment. After the above-described
Investment, the Company’s total registered capital shall be raised from RMB
245,000,000 to RMB 320,000,000. Party A shall have 6.30% of the total Equity
Interest on the after-Investment basis.

Party A agrees that, after the Investment, it shall sell the Equity Interest
representing 8.39% (equal to register capital in the amount of RMB 26,844,100),
2.94% (equal to register capital in the amount of RMB 9,418,982) and 5.80%
(equal to register capital in the amount of RMB 18,568,851) of the total
registered capital of the Company to Corporate Shareholder A, Corporate
Shareholder B and Corporate Shareholder C at the price of RMB 3, RMB 1 and RMB
2, respectively.

15



--------------------------------------------------------------------------------



 



2.2   The Parties hereby agree that, upon the Closing and Equity Transfer, Party
A shall be entitled to the rights and subject to the obligations as the
Company’s shareholder proportionate to its percentage of Equity Interest as
prescribed in Section 4.1 of this Agreement. Unless otherwise specified herein
and to the extent not conflict with the Applicable Laws, the Parties’ rights and
obligations as the Company’s shareholders shall be governed by the “Law of the
People’s Republic of China on Chinese Foreign Equity Joint Ventures,” the
“Detailed Rules for the Implementation of the Law of the PRC on Sino-Foreign
Equity Joint Ventures,” other Applicable Laws and Amended Article of
Association.   2.3   Each of the Corporate Shareholders hereby waivers any
pre-emptive or other similar rights it may have in relation to all, or any part
of, the Investment and the acquisition of the Equity Interest by Party A
hereunder whether under the articles of association of the Company or otherwise,
and undertakes to execute all the necessary documents (e.g., the consent letter,
the shareholder’s agreement) to effectuate the Investment under this Agreement.
The Company shall procure that all pre-emptive rights and other restrictions on
the Investment conferred on any other person are waived before the Submission so
as to permit the Investment.   3   Methods of Subscription

16



--------------------------------------------------------------------------------



 



3.1   Subject to Section 7, the Parties hereby agree that Party A shall make the
payment of the Investment Amount as specified in Section 2.1 as follows:

  (a)   10% of the Investment Amount to the Company’s Capital Bank Account
within five (5) Business Days after the execution of this Agreement     (b)  
50% of the Investment Amount to the Company’s Capital Bank Account within five
(5) Business Days after the Company (i) obtains the foreign-investment
enterprise approval certificate from the Approval Authorities for the
Investment; (ii) obtains the New Business License from the competent
Administration for Industry and Commerce which reflects Party A as the owner of
6.30% of the total Equity Interest; and (iii) enters into legally binding
agreements with Corporate Shareholder A with respect to the transfer of the Wind
Power Properties as specified under Section 3, Part II of Schedule 1 hereof,
provided, however, that such payment shall be made no earlier than December 30,
2007.     (c)   40% of the Investment Amount to the Company’s Capital Bank
Account within five (5) Business Days after the Company obtains all necessary
government approval, filings and registrations for the transfer of the Wind
Power Property as specified under Section 3, Part II of Schedule 1 hereof and
the Company provides evidence to Party A’s satisfaction that the Company has
obtained the legal ownership of the Wind Power Properties.

17



--------------------------------------------------------------------------------



 



      In the event that the amount approved by the competent Foreign Exchange
Administration is less than the Investment Amount as specified in Section 2.1,
Party A shall make the payment in an amount that is approved by such Foreign
Exchange Commission and any such payment of the Investment Amount shall be
applied first to the Company’s Capital Bank Account and treated as the Company’s
registered capital. The Company shall complete the registration formality for
the increase of the registered capital in a timely manner. The Parties shall use
their best efforts to come into agreement on how to remit or how to obtain
Foreign Exchange Administration’s approval for the remaining Investment Amount.

3.2   Subject to Section 3.1, Party A shall pay to the Company the Investment
Amount in USD by wire transfer or delivery of other immediately available funds
to the Company’s Capital Bank Account as provided in Section 3.3 below. The
exchange rate shall be determined by reference to the closing exchange rate
published by the People’s Bank of China on the Business Date immediately prior
to the payment date.

3.3   Party A shall assist the Company to open the Company’s Capital Bank
Account, including entering into necessary contracts with the bank for opening
such accounts. Party A shall appoint one representative as its authorized
signatory of the Company’s Capital Bank Account (the “Authorized Signatory”). No
withdrawal from the Company’s Capital Bank Account can be made unless the
signature from the Authorized Signatory is obtained.

18



--------------------------------------------------------------------------------



 



4   Shareholding Structure after the Investment and Equity Transfer       After
the Investment, the equity structure of the Company shall be as follows: RMB
75,000,000 contributed by Party A, accounting for 23.44% of the Company’s total
registered capital; RMB 119,944,785 contributed by Corporate Shareholder A,
accounting for 37.48% of the Company’s total registered capital; RMB 42,085,890
contributed by Corporate Shareholder B, accounting for 13.15% of the Company’s
total registered capital,; and RMB 82,969,325 contributed by Party C, accounting
for 25.93% of the Company’s total registered capital.       After the Equity
Transfer, the equity structure of the Company shall be as follows: RMB
20,168,067 contributed by Party A, accounting for 6.30% of the Company’s total
registered capital; RMB 146,788,885 contributed by Corporate Shareholder A,
accounting for 45.87% of the Company’s total registered capital; RMB 51,504,872
contributed by Corporate Shareholder B, accounting for 16.10% of the Company’s
total registered capital; and RMB 101,538,176 contributed by Corporate
Shareholder C, accounting for 31.73% of the Company’s total registered capital.
The Parties shall be entitled to the shareholder’s rights and subject to the
shareholder’s obligations in proportion to its respective percentage of Equity
Interest.

19



--------------------------------------------------------------------------------



 



5   Verification of the subscribed Investment Amount   5.1   The Parities hereby
agree that, within five (5) Business days after the Company’s receipt of the
Investment Amount, the Company shall appoint a qualified auditor in the PRC to
verify the Investment Amount and issue capital verification report solely at the
cost of the Company.   5.2   Within ten (10) Business Days after the issuance of
the capital verification report, the Company shall issue the capital
contribution certificate to Party A, reflecting its shareholding as specified in
Section 4.1.   6   CONDITIONS   6.1   Submission Conditions       The Submission
Documents shall be submitted to the Approval Authorities only if the following
conditions are met or waived on or before December 15, 2007 or such other date
as the Parties may otherwise agree in writing (“Submission Outside Date”):

  6.1.1   There has been no material breach of any of the Warranties provided in
Section 8 and Schedule 1 hereof as of the date of this Agreement (and as of the
date of Submission as if the Warranties are made on such date);

20



--------------------------------------------------------------------------------



 



  6.1.2   There has been no material breach of any provision contained in this
Agreement by the Company or any Corporate Shareholders (including, but not
limited to, Schedule 1);     6.1.3   There has been no Material Adverse Change
since the date of this Agreement;     6.1.4   The Amended Articles of
Association and the JV Contract are in an agreed form to the satisfaction of
Party A (the Parties hereby agree to incorporate the relevant Sections of this
Agreement and Schedule 1 into the Amended Articles of Association and the JV
Contract, including, but not limited to Section 3 of this Agreement and Part II
of Schedule 1 hereof);     6.1.5   The approval by the board of directors or
shareholders meeting of the Company of the execution and performance of this
Agreement as required by the Company’s articles of association and Applicable
Laws;

6.2   Closing Conditions       Closing is conditional on each of the following
Closing Conditions being satisfied or waived on or before February 27, 2007 or
such other date as all the Parties may agree in writing (“Closing Outside
Date”):

  6.2.1   There shall have been no material breach of any of the Warranties as
provided in Section 8 and Schedule 1 hereof as of the date of this Agreement
(and as of the Closing Date as if the Warranties are made on such date);

21



--------------------------------------------------------------------------------



 



  6.2.2   The Submission Conditions set out in Sections 6.1.2 and 6.1.3 remain
satisfied as of the Closing Date;     6.2.3   The receipt of all necessary
approvals, consents and authorizations from and the completion of all necessary
registrations and filings with the Approval Authorities in connection with this
Agreement, the Investment, and any such approvals, consents, authorizations,
registrations and filings do not alter the terms of any of the Submission
Documents in any material respects. Such approval, consent and authorization
including, but not limited to, the following:         (a) The issuance of a
foreign-invested enterprise approval certificate by the Approval Authorities;  
      (b) The issuance of foreign exchange approval; and         (c) The
issuance of the new business license of the Company (the “New Business
License”);     6.2.4   The provision of the necessary documents, as required by
the Approval Authorities, by the Company, Party A, and the Corporate
Shareholders according to this Agreement, including, but not limited to,
Amendment Articles of Association, JV Agreement in agreed form and executed by
each of the Company, Party A, and the Corporate Shareholders.

22



--------------------------------------------------------------------------------



 



  6.2.5   The Company and Corporate Shareholder A shall have completed the Wind
Power Property Transfer as specified in Section 3, Part II of Schedule 1 hereof.

6.3   Responsibility for Satisfaction of Conditions

  6.3.1   Party A may choose to reserve its right for financial, legal and
operational due diligence on the Company. Within 2 years after the Closing
Outside Date, if Party A so chooses, the Company shall use its best efforts to
assist Party A’s financial, legal and operational due diligence on the Company.
    6.3.2   The Company shall use its best efforts to meet each Condition set
forth in Sections 6.1 and 6.2 before December 10, 2007. If, despite such best
efforts, any of the Conditions is not met by such date, then the Company shall
use its best efforts to meet these Conditions as soon as possible, but in no
event later than the relevant Outside Date.     6.3.3   If, at any time, any
Parties become aware of fact or circumstance that may prevent a Condition from
being satisfied, it shall immediately inform the other parties.

6.4   Non-satisfaction of Conditions

23



--------------------------------------------------------------------------------



 



    If a Condition is not satisfied by the relevant Outside Date, Party A shall
have the right to terminate this Agreement immediately upon written notice to
the Company and Section 10.4 shall apply. If Party A chooses to terminate this
Agreement as described above, the Company shall immediately return to Party A
the Investment Amount received by the Company in connection with this Agreement
as well as any interest gained by the Company.

6.5   Submission       The Company shall provide all necessary assistance in
connection with the Submission.   6.6   Amendments to Submission Documents      
In the event that any Approval Authority refuses to grant its approval or
requests that amendments or supplements be made to any of the Submission
Documents,

  6.6.1   The Parties shall within 30 calendar days thereof decide whether to
withdraw the application or amend the Submission Documents;     6.6.2   If the
Parties decide to amend the Submission Documents, the Parties shall re-submit
the amended Submission Documents to the applicable Approval Authority for
approval as soon as practicable;     6.6.3   If the Parties are unable to reach
a decision within the 30 calendar days as specified in Section 6.6.1, Party A
shall have the right to withdraw the

24



--------------------------------------------------------------------------------



 



      application for its Investment. If Party A withdraws its application,
Party A shall have the right to terminate this Agreement immediately by giving
written notice to the Company and Section 10.4 shall apply. If Party A chooses
to terminate this Agreement as described above, the Company shall immediately
return to Party A its respective Investment Amount received by the Company in
connection with this Agreement as well as any interest gained by the Company.

6.7   Approval       The Parties shall coordinate with each other in responding
to any comments, questions or inquiries raised by the Approval Authorities. The
Company shall notify each of the Parties of the following:

  6.7.1   any correspondences (and if in writing, shall provide copies of such
correspondences) with the Approval Authorities in relation to such application;
and     6.7.2   the receipt of the approval of the Approval Authorities on the
Investment and the Submission Documents.

6.8   Registration       The Company shall provide all necessary assistance for
making all necessary filings

25



--------------------------------------------------------------------------------



 



    and registrations in connection with the Investment with the relevant
Government Authorities within the time period prescribed by Applicable Laws.

7   CLOSING   7.1   Date and Place       Closing shall take place at the office
of the Company on the Closing Date.   7.2   Party A’s Closing Obligation      
Party A shall pay the Investment Amount to the extent approved by the Foreign
Exchange Administration in accordance with Sections 3.1 and 7.2 only upon the
satisfaction of the following conditions:

  7.2.1   The Company and all Corporate Shareholders comply with all its
respective obligations under this Agreement;     7.2.2   The application for the
increase of the registered capital of the Company set forth in Section 2.1 has
been approved and registered with the Approval Authorities, including the
approvals with Commercial Bureau and Foreign Exchange Administration.

7.3   Right to Postpone or Terminate

26



--------------------------------------------------------------------------------



 



    If the Closing does not take place because the Company or any of the
Corporate Shareholders fails to comply with any of its obligations under this
Agreement (whether such failure by the Company or the Corporate Shareholders
amounts to a material breach or not), Party A may by notice to the Company:

  7.3.1   Proceed to the Closing to the extent reasonable and practicable;    
7.3.2   Postpone the Closing to a date not later than the Closing Outside Date;
or     7.3.3   Terminate this Agreement.

7.4   Postponement of the Closing       If Party A postpones the Closing to
another date in accordance with this Section 7.3.2, the provisions of this
Agreement apply as if that other date is the Closing Date.

8   REPRESENTATIONS AND WARRANTIES   8.1   Representations and Warranties      
Each of the Company and the Company’s Controller (collectively, the
“Representing Parties”), jointly and severally, warrants to Party A that each of
the representations and warranties provided in this Agreement (including, but
not limited to those provided in this Section 8 and Schedule 1 hereof) (the
“Warranties”), is true, accurate and not misleading as of the date of this
Agreement. Immediately before the Submission and Closing, each of the
Representing Parties, jointly and severally, is deemed to warrant to Party A
that each of the Warranties is true, accurate and not

27



--------------------------------------------------------------------------------



 



    misleading by reference to the facts and circumstances as of the date of
Submission or Closing (as the case may be). For this purpose, where there is an
express or implied reference in any Warranties to the “date of this Agreement”
in this Agreement, that reference is to be construed as a reference to the date
of Submission or Closing (as the case may be).   8.2   Reliance on Warranties  
    Each of the Representing Parties, jointly and severally, acknowledges that
Party A is entering into this Agreement in reliance on each and every Warranty
and each and every Warranty was given by the Representing Parties for the
purpose of inducing Party A to enter into this Agreement.   8.3   No Claims
Against Directors and Employees       The Company Controller undertakes not to
make any claim against the Company or a director, officer or employee of the
Company which it may have in respect of a misrepresentation, inaccuracy or
omission in or from information or advice provided by such person for the
purpose of assisting the Company Controller to make any representations, give
any Warranties or prepare Schedule 1 hereof.

28



--------------------------------------------------------------------------------



 



8.4   Independence of Warranties       Each Warranty is to be construed
independently and (except where this Agreement provides otherwise) is not
limited by a provision of this Agreement or another Warranty.   9   Post Closing
Covenants   9.1   Delivery of Financial Statements       The Company shall
deliver to Party A:

  (a)   as soon as practical, but in any event within forty-five (45) days after
the end of each fiscal year of the Company, financial statements of the Company
in English and prepared in accordance with the applicable PRC accounting laws,
regulations and principals, audited and certified by the Auditor;     (b)  
within thirty (30) days of the end of each fiscal quarter, unaudited financial
statements of the Company in English and prepared in accordance with the
applicable PRC accounting laws, regulations and principals, together with an
analysis by management of the Company’s financial condition and results of
operations during such period;     (c)   with respect to the financial
statements called for in subsection (b) of this Section 9.1, an instrument
executed by the chief financial officer or chief executive officer of the
Company certifying that such financial statements

29



--------------------------------------------------------------------------------



 



      were prepared in accordance with the applicable PRC accounting laws,
regulations and principals consistently applied with prior practice for earlier
periods and fairly present, in all material respects, the financial condition of
the Company and its results of operation for the period specified, subject to
normal year-end adjustment, and certifying that such officer has reviewed the
provisions of this Agreement and has no knowledge of any default by the Company
in the performance or observance of any of the provisions of this Agreement, or
if such officer has such knowledge, specifying such default and the nature
thereof.     (d)   such other information relating to the financial condition,
business, prospects or corporate affairs of the Company as Party A may from time
to time reasonably request.

9.2   Exclusivity       The Company covenants to Party A that from the date of
this Agreement, unless otherwise agreed by Party A in writing, the Company shall
not directly or indirectly sell the Company (including any and all the equity
interest owned by the Company), all or any portion of the business of the
Company (unless in the ordinary course of business), or any material assets of
the Company:

  9.2.1   Enter into or be involved in any discussion or negotiation with any
person except Party A;

30



--------------------------------------------------------------------------------



 



  9.2.2   Enter into an agreement or arrangement with any person except Party A
(unless it is in the ordinary course of business); or     9.2.3   Make available
to any person except Party A, its directors, officers, duly authorized
representatives, advisers or agents any information related to the increase of
its registered capital, sale of the Company (including all or any equity
interests owned by the Company) or the business or any part of the business of
Company (except in the ordinary course of business) or any of the material
assets of the Company.

  9.3   Pre-Emptive Rights         The Parties hereby agree that Party A shall
enjoy the pre-emptive rights as defined and specified in Part II of Schedule 1
hereof.     9.4.   Anti-Dilution Protective Rights         The Parties hereby
agree that Party A shall enjoy the anti-dilution protective rights as defined
and specified in Part II of Schedule 1 hereof.     9.5   Reserved Matters      
  The Corporate Shareholders, the Company and the Company’s Controllers shall,
severally and jointly, warrant to Party A that, after the Closing, none of the
Corporate Shareholders and the Company shall act as follows without prior
written consent from

31



--------------------------------------------------------------------------------



 



      Party A, unless it is expressly agreed or approved hereunder or pursuant
to other Submission Documents:

  9.5.1   Amend the Company’s Articles of Association or by-laws (or other
constitutional documents); increase or decrease the Company’s registered
capitals; increase or decrease the number of the Company’s directors;     9.5.2
  Merge, consolidate, sell or assign all or substantial part of the Company’s
assets, or acquire any equity rights of or securities issued by any entity, or
merging with any other entity, or invest in any joint venture;     9.5.3.  
Realize, dissolve or liquidate, or adjust or restructure the Company’s capital
structure in whatever forms, or conduct any acts which cause the change of
control of the Company;     9.5.4.   Authorize or issue any equity securities of
the Company; reclassify any equity securities or amend the terms and conditions
in respect thereof; or modify the structure of outstanding shareholding of the
Company;     9.5.5.   Make any material change to any accounting policy, rule or
guideline of the Company, unless such change is required under the Applicable
Laws;     9.5.6.   Substantially change the nature of business or organization
structure of the Company, or suspend or terminate all or material part of the
Company’s

32



--------------------------------------------------------------------------------



 



      business operations, or change the nature of the Company’s business
operation or cause the Company to enter into a new business area;     9.5.7.  
Announce or pay any dividend or make profit contribution in whatever forms;    
9.5.8.   Enter into any related party transaction, or amend any existing
agreement in connection with the related party transaction;     9.5.9.   Assign,
sell or dispose of the Company’s assets and properties, or create any
Encumbrance on such assets and properties outside the ordinary course of the
business of the Company;     9.5.10.   Cause the Company to enter into any
contract outside the ordinary course of business of the Company which may cause
any Material adverse Effect on the Company or any of its Subsidiaries;

9.6   Restructuring and IPO       The Corporate Shareholders and the Company’s
Controller hereby covenant that they shall use their best efforts to ensure that
the Company will be restructured and listed on a stock market acceptable to
Party A.   9.7   Severability       Each undertaking in Sections 9 constitutes
an independent and separate undertaking by each Party. The Parties acknowledge
that the undertakings contained in Section 9

33



--------------------------------------------------------------------------------



 



    are fair and reasonable. If any such undertakings shall be held
unenforceable, but would be valid if part of such undertaking is deleted or its
term or scope is revised, then such undertaking shall apply to each Party with
such modification as may be necessary to make it valid and enforceable.   10  
TERMINATION   10.1   Right to Terminate       At any time before the Closing,
Party A may terminate this Agreement by written notice to the Company, upon the
occurrence of the following:

  10.1.1   A Material Adverse Change;     10.1.2   Any Government Authority
issues, promulgates or enforces any law, regulation, rule, policy, order or
notice that prohibits the completion of the transactions contemplated by this
Agreement;     10.1.3   There is a material breach of any of the Warranties as
given on the date of this Agreement, or any event occurs which would constitute
a material breach of any of the Warranties; or     10.1.4   The Company, the
Company Controller or the Corporate Shareholders is in material breach of any
provision of this Agreement.

34



--------------------------------------------------------------------------------



 



10.2   Obligation to Notify       The Company shall notify Party A in writing
immediately once it becomes aware of any matters, breaches, events, facts or
circumstances that may give rise to a right of termination under Section 10.1.  
10.3   Party A’s Costs       If Party A terminates this Agreement pursuant to
Section 10.1 (other than pursuant to Section 10.1.2), the Company shall
indemnify Party A, and keep Party A indemnified on demand against all its costs
relating to the negotiation, preparation, execution or termination of this
Agreement and the satisfaction of any Condition.   10.4   Effect of Termination
      Each Party’s rights and obligations under this Agreement cease immediately
upon the termination of the Agreement, except that Sections 9, 10, 11, 15, 16
and 17 shall survive the termination of this Agreement and shall continue in
full force and effect. Termination of this Agreement does not affect a Party’s
accrued rights and obligations at the date of termination.   11  
INDEMNIFICATION

35



--------------------------------------------------------------------------------



 



11.1   Indemnification       The Company and the Company’s Controllers shall
jointly and severally indemnify and hold harmless Party A and its affiliates,
directors, officers and employees (collectively, “Indemnified Parties”) from and
against any losses, liabilities, damages, claims and costs (directly or
indirectly) Party A or the Company may become subjected to (including, without
limitation, loss of profit) as a result of or which arises out of or in
connection with any of the following matters:

  11.1.1   any breach of any of the Warranties by the Company or the Company
Controller (subject to any qualifications of the Warranties in accordance with
Section 8.3 by disclosures in the Part I of Schedule 1 hereof);     11.1.2   any
breach of any of the provisions, covenants and undertakings by the Company or
the Company Controller contained in this Agreement and Schedule 1 hereof;    
11.1.3   any failure by the Company, at any time prior to the Closing, to
conduct its business in all material respects in accordance with all PRC
Applicable Laws and its Permits;

  11.1.4   any failure by the Company to settle or discharge any liabilities or
claims (including, without limitation, severance payments claims) arising out of
any dismissal of employees or termination of employment contract of the Company
occurred prior to the Closing.

36



--------------------------------------------------------------------------------



 



    For the avoidance of doubt, the Indemnified Parties shall be entitled to
bring a claim (“Relevant Claim”) under Section 11.1, notwithstanding any
disclosures in the Part I of Schedule 1 hereof or any knowledge by Party A
relating to any matter specified in Section 8.1 and Schedule 1 hereof.

11.2   Indemnification of Costs in Connection with Resolving a Relevant Claim  
    The Company and the Company’s Controller shall jointly and severally
indemnify the Indemnified Parties, and keep the Indemnified Parties indemnified
on demand against any loss, liability and cost (including, without limitation,
fees and costs of legal counsel and other professionals) which arise (directly
or indirectly) out of:

  11.2.1   the settlement of a Relevant Claim against the Company or the
Company’s Controller or the enforcement of a settlement; and     11.2.2   legal
proceedings against the Company or the Company’s Controller in respect of a
Relevant Claim provided that the judgment(s) of the legal proceedings is in
favor of Party A or the enforcement of the judgment.

12   CONFIDENTIAL INFORMATION   12.1   Each of the Company and the Company’s
Controller undertake to Party A that before and after the Closing, each of the
Company and the Company’s Controller

37



--------------------------------------------------------------------------------



 



    shall:

  12.1.1   not use or disclose to any person Confidential Information in its or
his possession (except to the extent necessary in the ordinary course of the
business of the Company prior to the Closing);     12.1.2   use its best efforts
to prevent the use or disclosure of Confidential Information (except as provided
in Section 12.1.1); and     12.1.3   ensure that each of the Company’s
affiliates complies with Sections 12.1.1 and 12.1.2. For this purpose, any
references to the Company herein are references to the Company’s affiliates.

12.2   Exceptions

     Section 12.1 does not apply to following disclosure of Confidential
Information:

  12.2.1   to the extent that it is generally known to the public except that it
is a result of a breach of any duty of confidentiality;     12.2.2   to any of
the directors, officers or employees of Party A or the Company whose position
requires them to have the Confidential Information;     12.2.3   to the extent
that it is required to be disclosed by Applicable Laws, by rules issued by a
listing authority or stock exchange on which any Party’s shares are listed or
traded, or by a competent Government Authority, provided that the disclosure
shall be made after consultation with the other Parties and

38



--------------------------------------------------------------------------------



 



      after taking into account the other Parties’ requirements regarding the
timing, content and means of such disclosure; or     12.2.4   to the extent
required for the purposes of a Relevant Claim under Section 11;     12.2.5   to
an advisor of Party A or the Company in connection with the transactions
contemplated herein provided that such disclosure is essential for the advisor
to render its service and that Party A or the Company (as applicable) require
their advisor to comply with Section 12 (as applicable).

13   ANNOUNCEMENTS   13.1   Public Announcement       Subject to Section 13.2,
none of the Parties may, before or after the Closing, make any public
announcement, communication or circular concerning the transactions contemplated
herein unless it has first obtained the other Parties’ written consent, which
may not be unreasonably withheld or delayed.   13.2   Exceptions      
Section 13.1 does not apply to the following public announcement, communication
or circular:

39



--------------------------------------------------------------------------------



 



  13.2.1   made or sent by the Company, after the Closing, to a customer, client
or distributor of the Company informing the increase of the Company’s registered
capital hereunder; or     13.2.2   required by Applicable Laws, by rules issued
by a listing authority or stock exchange on which any party’s shares are listed
or traded, or by a competent Government Authority, provided that the public
announcement shall be made after consultation with the other parties and after
taking into account the other parties’ requirements regarding the timing,
content and means of such public announcement.

14   COSTS AND TAXES   14.1   Costs       Unless this Agreement or the relevant
document provides otherwise, the Company shall pay all the costs relating to the
negotiation, preparation, execution and performance of the Agreement and related
documents incurred by the Corporate Shareholders and Party A.   14.2   Taxes

40



--------------------------------------------------------------------------------



 



    Each of the Company, the Corporate Shareholders and Party A shall bear its
own stamp duty payable in the PRC in connection with the Investment under this
Agreement. Unless otherwise provided in this Agreement, each party shall be
responsible for its own Tax liabilities arising from the Investment under this
Agreement.   15   GENERAL   15.1   Amendment       An amendment to this
Agreement is valid only if it is in writing and signed by each party and, if
required, approved by the relevant Approval Authorities.   15.2   Waiver      
The failure of one party to exercise or exercise on time any right, power or
privilege provided under this Agreement or by Applicable Laws shall not be
deemed a waiver thereof. Any single or partial exercise of any right, power or
privilege shall not exclude the exercise of any other rights, powers or
privileges.   15.3   Remedies Not Exclusive       Each party’s rights and
remedies contained in this Agreement are cumulative and not

41



--------------------------------------------------------------------------------



 



    exclusive of rights or remedies provided by Applicable Laws.   15.4  
Survival       The obligations contained in this Agreement shall remain in force
after the Closing unless such obligations have been fully performed or this
Agreement provides otherwise.   15.5   Severability       The invalidity,
illegality or unenforceability of a provision of this Agreement does not affect
or impair the validity of the remainder of this Agreement.   15.6   Counterparts
      This Agreement may be executed in any number of counterparts, each of
which when executed and delivered is an original and all of which together
evidence the same agreement.   15.7   Further assurance       Each party agrees
to perform (or procure the performance of) all such acts and things and/or to
execute and deliver (or procure the execution and delivery of) all such
documents, as may be required by law or as may be necessary or reasonably
requested by Party A for giving full effect to and giving Party A the full
benefit of this Agreement and the other Submission Documents.

42



--------------------------------------------------------------------------------



 



16   ENTIRE AGREEMENT       This Agreement, Schedule 1 hereof and each
Submission Documents constitute the entire agreement and supersede any previous
agreement between the parties relating to the subject matter of this Agreement.
  17   NOTICES   17.1   Format of notice       A notice or other communication
under or in connection with this Agreement (a “Notice”) shall be:

  17.1.1   in writing;     17.1.2   in both English and Chinese languages; and  
  17.1.3   delivered personally or via a reputable international courier or by
fax to the Parties to the addressee, address or fax number set forth in
Section 17.3 or to another addressee, address or fax number specified by the
receiving Party no less than five Business Days’ by written notice to the
delivering Party.

43



--------------------------------------------------------------------------------



 



17.2   Deemed delivery of notice       Unless there is evidence that it is
received earlier, a Notice is deemed delivered if:

  17.2.1   delivered personally, when such Notice is delivered at the address
set forth in Section 17.3;     17.2.2   sent by a reputable international
courier, three Business Days after the posting date; and     17.2.3   sent by
fax, when transmission is confirmed by the sender’s fax machine.

18   GOVERNING LAW AND JURISDICTION   18.1   Governing law       This Agreement
is governed by the laws of the PRC.   18.2   Consultation       Each of the
parties shall make every reasonable effort to resolve any dispute which may
arise under or in connection with this Agreement (including a dispute regarding
the existence, validity or termination of this Agreement or the consequences of
its nullity) through consultation, and the consultation starts immediately at
the time when a Party provides the other Parties with a written notice
requesting such consultation.

44



--------------------------------------------------------------------------------



 



18.3   Arbitration       Any dispute arising under this Agreement shall be put
forward in writing and should then be settled through friendly negotiations
within three (3) months. If such an agreement cannot be reached, all disputes
arising out of or in connection with this Agreement and the other Submission
Documents shall be settled and decided in accordance with the laws of the PRC by
the Arbitration Tribunal of the International Chamber of Commerce in Singapore
(ICC) according to its Rules of Arbitration by one or more arbitrators appointed
in accordance with such Rules. The language of arbitration shall be English.
Each Party hereby irrevocably waives, to the fullest extent permitted by law,
any objection which it may now or hereafter have to the assertion of personal
jurisdiction by the International Chamber of Commerce or the courts of Singapore
or to the location of any arbitration proceeding in Singapore.   18.4  
Appointment of arbitrators       The arbitration tribunal shall consist of three
arbitrators. The parties agree that any of the arbitrators can be appointed from
or, subject to confirmation of the Chairman of ICC, outside of ICC’s Panel of
Arbitrators. The Company and the Company’s shareholders shall jointly select one
arbitrator and Party A shall select one arbitrator. The third arbitrator, who
shall be the presiding arbitrator, shall be jointly appointed by the Parties. If
either the Company and the Company’s shareholders acting jointly or Party A
fails to select an arbitrator or the parties fail to agree on the choice of the
third arbitrator, the Chairman of ICC shall make the appointment.

45



--------------------------------------------------------------------------------



 



18.5   Arbitration proceedings and award       The arbitration proceedings shall
be conducted in English. The arbitration award made by ICC shall be final and
binding upon the parties.   18.6   Interim relief       Nothing in this
Section 18 shall be construed as preventing any party from seeking interim
relief in any court of competent jurisdiction.   18.7   Effect of this Agreement
during arbitration       During any arbitration proceedings pursuant to this
Section 18, this Agreement shall remain in full force and effect in all respects
except for the matter under arbitration and the Parties shall continue to
perform their obligations hereunder, except for those obligations involved in
the matter under dispute, and to exercise their rights hereunder.   19  
GOVERNING LANGUAGE       This Agreement is written in both English and Chinese
languages, and both versions shall have equal force in its interpretation.

46



--------------------------------------------------------------------------------



 



[The remainder of the page intentionally left blank]

47



--------------------------------------------------------------------------------



 



EXECUTED by the parties on the date first written above:
GREENHUNTER ENERGY, INC.
Authorized representative:
                                                            
ZHONGSHAN MINGYANG ELECTRICAL APPLIANCES CO., LTD.
Authorized representative:
                                                            
KEYCORP LIMITED KEYCORP
Authorized representative:
                                                            
GUANGDONG MINGYANG WIND POWER TECHNOLOGY CO., LTD.
Authorized representative:
                                                            
FIRST BASE INVESTMENTS LIMITED
Authorized representative:
                                                            

48



--------------------------------------------------------------------------------



 



ZHANG CHUANWEI (For Sections 8, 9, 10, 11, 12 and Schedule 1 only)
                                                            

49